Title: To John Adams from Edmund Randolph, 8 August 1794
From: Randolph, Edmund
To: Adams, John



Dear Sir
Philadelphia August 8. 1794.

The letter, which Mr. Adams delivered to me from you, was truly acceptable, as well from its friendly style, as the opportunity, which it presented, Of an Acquaintance with him.  When he was first contemplated for the Hague, my mind readily embraced the idea, under the influence of his own merit. I must be permitted at the same time to own, that the public services of the father strongly confirmed the pratensions of the son.  He will therefore find in me, that mode of conduct, which will mark my respect and esteem for both.
Mr. Adams will inform you, that we are upon the eve of a great crisis.  He knows all the circumstances; or I would, notwithstanding my pressure, snatch a moment to detail them.
In all situations, sir, I shall ever be / with real esteem and regard / yr. mo. ob. serv:

Edm: Randolph